DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed December 24, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2021/0305351 A1). 
In regard to claim 1, Cho et al. teach a unit display panel, comprising:  a substrate 110; a display area DA defined at middle portion of the substrate 110 and a non-display area PA around the display area DA; a pad portion 50 disposed at the non-display area PA; and a plurality of power terminals 10/20/30/40 disposed outside the pad portion 50 in the non-display area PA (Figures 1-5, pages 3-9, paragraphs [0052]-[0131]).
In regard to claim 2, Cho et al. teach that the power terminals 10/20/30/40 can include:  a first terminal 10 connected to a low level pad 56 in the pad portion 50; and a second terminals 20 connected to a high level pad 54 in the pad portion 50 (Figures 1-5, pages 3-9, paragraphs [0052]-[0131]).
In regard to claim 3, Cho et al. teach the first terminal 10 is divided into a plurality of first terminals 66 (right and left side) which are arrayed with a predetermined distance on at least one side of the substrate 110, and wherein the second terminal 20 is divided into a plurality of second terminals 64 (right and left side) which are arrayed between two neighboring (66 on the right side and 66 on the left side) first terminals 66 (Figures 1-5, pages 3-9, paragraphs [0052]-[0131]).
In regard to claim 5, Cho et al. teach the first terminal 20 disposed along perimeter of the substrate 110, and wherein the second terminal 10 is parallel with the first terminal 20 (Figures 1-5, pages 3-9, paragraphs [0052]-[0131]).

Allowable Subject Matter
Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the connecting member disposed between two unit display panels; and the connecting member connecting the first terminals of the unit display panels and the second terminals of the unit display panels, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Choi et al. (US 2020/0214127 A1)	Jeong et al. (US 2020/0174526 A1)
Jeong et al. (US 2020/0185641 A1)	Jung et al. (US 2008/0036387 A1)
Kim et al. (US 2020/0212356 A1)		Lee et al. (US 2007/0170324 A1)
Lee et al. (US 2020/0192524 A1)		Park et al. (US 2005/0140290 A1)
Park et al. (US 2016/0118454 A1)	Park et al. (US 2017/0372653 A1)
Um et al. (US 2020/0185428 A1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
April 26, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822